

117 HR 2727 IH: Future in Logging Careers Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2727IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Golden (for himself, Mr. Thompson of Pennsylvania, Mr. Gallagher, Ms. Kuster, Mr. Tiffany, Mr. Palmer, Mr. Grothman, Ms. Pingree, Mr. Norman, Mr. Palazzo, and Mr. Guest) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to exempt certain 16- and 17-year-old individuals employed in timber harvesting entities or mechanized timber harvesting entities from child labor laws, and for other purposes.1.Short titleThis Act may be cited as the Future in Logging Careers Act.2.Child labor law exemptions for timber harvesting entities and mechanized timber harvesting entitiesThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—(1)in section 3 (29 U.S.C. 203), by adding at the end the following:(z)(1)Timber harvesting employer means an employer engaged in—(A)the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chainsaws and cable skidders;(B)the felling of timber in mechanized operations;(C)the bucking or converting of timber into logs, poles, ties, bolts, pulpwood, chemical wood, excelsior wood, cordwood, fence posts, or similar products;(D)the collecting, skidding, yarding, loading, transporting and unloading of such products in connection with logging;(E)the constructing, repairing and maintaining of roads or camps used in connection with logging; the constructing, repairing, and maintenance of machinery or equipment used in logging; and(F)other work performed in connection with logging.(2)Mechanized timber harvesting employer—(A)means an employer engaged in the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chain­saws and cable skidders; and(B)includes an employer engaged in the use of whole tree processors, cut-to-length processors, stroke boom delimbers, wheeled and track feller-bunchers, pull thru delimbers, wheeled and track forwarders, chippers, grinders, mechanical de­bark­ers, wheeled and track grapple skidders, yarders, bulldozers, excavators, and log loaders.; and(2)in section 13 (29 U.S.C. 213), by adding at the end the following:(k)The provisions of section 12 relating to child labor shall not apply to an employee between the ages sixteen and eighteen years who is employed—(1)in an occupation that the Secretary of Labor finds to be particularly hazardous for the employment of children between the ages of sixteen and eighteen years;(2)by a person who is a parent, or standing in the place of a parent, of such employee; and(3)by a timber harvesting employer or a mechanized timber harvesting employer, owned or operated by such person..